Exhibit 10.2

 

AMENDED AND RESTATED

 

LEASE AGREEMENT

 

This Amended and Restated Lease Agreement is entered into and made as of the
20th day of January, 1995, between GREENVILLE MARINE CORPORATION with its
principal place of business at P.O. Box 539, Greenville, Washington County,
Mississippi (hereinafter referred to as “Lessor”), and RAINBOW ENTERTAINMENT,
INC., doing business at 1231 South Main, Greenville, Mississippi (hereinafter
referred to as “Lessee”). The parties hereby agree as follows:

 

RECITALS

 

WHEREAS, Lessor is the owner of that certain parcel of real property described
below and Lessor desires to lease the property to Lessee for the development and
use of property as a casino and gaming facility, with possible development of a
hotel, motel, restaurant and/or related facilities;

 

WHEREAS, Lessee desires to develop and construct a casino and gaming facility,
with possible development of a hotel, motel, restaurant and related facilities
as an amenity to commercial developments in and about the area of Lessor’s
property; and

 

WHEREAS, the parties entered into a Lease Agreement dated April 27, 1993, as
amended by a Lease Amendment dated August 25, 1993 and a Second Lease Amendment
dated July 12 and 15, 1994 (the “Second Lease Amendment”), which the parties
desire to amend and restate in its entirety.

 

Section 1. Description of Property.

 

Lessor hereby leases to Lessee the Premises owned by Lessor legally described on
Exhibit A hereto, consisting of certain existing buildings and site
improvements, hereinafter referred to as “the Premises.” A plat and site plan of
the Premises is attached hereto as Exhibit A and incorporated herein by
reference. There is excepted from this Lease that certain parcel of said
property shaded in yellow on the attached plat and described in note 1 of said
plat. Such parcel is excepted from this Lease and Lessor agrees during the term
of this Lease not to lease or let said property to any other person, firm or
corporation.

 

Section 2. Purpose.

 

2.1. Lessee shall use the Premises for the purposes of developing, constructing
and operating a gaming and casino riverboat or barge facility including parking
and related improvements. Lessee may also develop, construct and operate one

 

--------------------------------------------------------------------------------


 

or more of the following on the Premises in its discretion: hotel, motel,
restaurant, business office, and entertainment facilities for performing arts
and music.

 

2.2. Lessee shall have the sole and absolute discretion to determine the design,
materials, method of construction, location and all other matters with respect
to development of the Premises, construction of new improvements and renovation
of existing improvements; provided that Lessee shall keep the Lessor’s interest
in the Premises free of mechanic’s liens and shall materially comply with all
applicable laws, statutes and regulations.

 

Section 3. Lease Term.

 

The initial term of this Lease shall be for a period of five (5) years
commencing July 1, 1994, through June 30, 1999. Additionally, Lessee may renew
this Lease for nine (9) additional periods of five (5) years each by giving
Lessor written notice of renewal at least twelve (12) months prior to expiration
of the initial or any renewal term.

 

Section 4. Rental.

 

4.1. The monthly rental for the first year of the initial term shall be the sum
of $10,000.00 per month paid in advance as “Base Rent” in addition to the “Base
Percentage Rent” set forth below. Beginning July 1, 1995, the Base Rent, paid in
advance, shall be $30,000.00 per month, and shall remain the Base Rent for the
balance of the five (5) year initial term. When Lessee commences gaming and
casino operations to the general public, in addition to the above monthly Base
Rent provided herein, Lessee agrees to pay to Lessor a monthly Base Percentage
Rent of a sum of money equal to two percent (2%) of the total Gross Gaming
Revenues as hereinafter defined on a monthly basis with credit being given for
the Base Rent which shall continue to be paid in advance on the first day of
each month so that Lessor shall receive a minimum Base Rent as set forth above
even if the monthly Percentage Rent shall be calculated to be less than the
minimum monthly Base Rent set forth herein. It is the intent of the parties that
all sums paid monthly in advance as Base Rent be included in the Base Percentage
Rent. Example: Base Rent of $10,000.00 is to be paid in advance on the first day
of each month. When the Base Percentage Rent is paid as set forth herein Lessee
shall receive credit for the Base Rent against the Base Percentage Rent. If in
this example the Base Percentage Rent is calculated to be $50,000.00 then Lessee
would receive a credit of $10,000.00 towards the Base Percentage Rent so that
the sum due to Lessor would be $40,000.00. In any event, Lessor would always
receive the Base Rent regardless of whether the Base Percentage Rent would
result in any additional payment to Lessor.

 

2

--------------------------------------------------------------------------------


 

4.2. Lessee further agrees to pay Lessor, in addition to the Base Percentage
Rent, a sum equal to eight (8%) percent of the amount by which annual Gross
Gaming Revenues exceeds $36,575,000.00 which shall be called the Secondary
Percentage Rent. At such time as Gross Gaming Revenues exceed $36,575,000.00 in
any year, in addition to the Base Percentage Rent, the Secondary Percentage Rent
shall likewise be due. The Base Percentage Rent and/or Secondary Percentage Rent
with respect to a month shall be paid within five (5) days after Lessee files
its report of Gross Gaming Revenue for such month with the Mississippi State Tax
Commission. The annual period used to determine the Secondary Percentage Rent
shall commence on the first day of the month after which gaming operations
begin. As to the Secondary Percentage Rent, the intent is as follows: Rainbow
will pay to Lessor eight percent (8%) of the total annual Gross Gaming Revenues
over $36,575,000.00 when annual gross revenues exceed $36,575,000.00 in any
twelve (12) month period. Once Gross Gaming Revenues exceed $36,575,000.00 in
any twelve (12) month period, the Secondary Percentage Rent is to be paid
monthly at the same time that the Base Percentage Rent is due. Example: if at
the end of the ninth month in any twelve (12) month period of the lease, gross
gaming revenues are $36,575,000.00 and at the end of the next month (the tenth
month), the Gross Gaming Revenues are $36,675,000.00, then the Secondary
Percentage Rent for the tenth month would be $8,000.00 ($100,000.00 x .08). The
Secondary Percentage Rent would then be calculated accordingly in months eleven
and twelve and then a new twelve (12) month period would begin.

 

4.3. If Lessee exercises its options for renewal, the minimum monthly Base Rent,
Base Percentage Rent and Secondary Percentage Rent for the first renewal term,
July 1, 1999, through June 30, 2004, will be the same as for the last four
(4) years of the initial term of the lease. The minimum Base Rent after the
first renewal term and for all succeeding terms shall be $50,000.00 per month
and the Base Percentage Rent shall be a sum of money equal to four percent (4%)
of the total Gross Gaming Revenues as hereinafter defined in addition to the
eight percent (8%) Secondary Percentage Rent of annual gross revenues above
$36,575,000.00 calculated as set forth above and payable as set forth above.

 

4.4. The term “Gross Gaming Revenues” as used herein shall mean the total amount
in dollars of Lessee’s actual winnings from gaming operations as reported by
Lessee to the Mississippi State Tax Commission or any successor state authority.
However, the term “Gross Gaming Revenues” shall not include any payments,
receipts or proceeds from the sales of any related operations, goods and
products which may be sold for the convenience of Lessee’s customers on the
Premises.

 

3

--------------------------------------------------------------------------------


 

4.5. Lessee shall maintain upon the Premises an accurate set of books and
records of all Gross Gaming Revenues and such records shall be open to
inspection and audit by Lessor and its agents at all reasonable times during
ordinary business hours to the extent allowable under Mississippi Law.

 

Section 5. Sale, Assignment and Sublease.

 

5.1. Subject to Sections 5.2 and 5.3 below, Lessee may assign this Lease
Agreement or sublet all or a portion of the Premises during the term of this
Lease Agreement only after first obtaining prior written consent from Lessor
which consent may not be unreasonably withheld. However, the making of any
sublease shall not release Rainbow Entertainment, Inc. from, or otherwise affect
in any manner, any of Lessee’s obligations hereunder. Except as provided in
Section 12 below, neither this Lease nor the leasehold estate of Lessee nor any
interest of Lessee hereunder in the Premises or in the buildings or improvements
thereon shall be subject to involuntary assignment, transfer, or sale, or to
assignment, transfer or sale, by operation of law in any manner whatsoever, and
any such attempted involuntary assignment, transfer or sale shall be void and of
no effect and shall, at the option of Lessor, terminate this Lease.

 

5.2. Lessor hereby consents to the assignment of all of Lessee’s rights, title
and interest in this Lease to Greenville Riverboat LLC, a Mississippi limited
liability company at any time during the term hereof.

 

5.3. Lessee shall have the right to sublease up to two and one-half (2 1/2)
acres of the Premises (the “Subparcel”) to WIMAR TAHOE CORPORATION (“Subtenant”)
or any affiliate of Wimar Tahoe Corporation on such terms and conditions as
Lessee determines are acceptable in its reasonable business judgment (the
“Sublease”). The Subtenant shall have the right to develop, construct and
operate a motel or hotel (including a restaurant, bar and other related
facilities) on the Subparcel; provided, however, the Subparcel will not be
utilized in any way for gaming purposes or operations, except that which is
operated at the Premises by the Lessee (or the Lessor and his assigns if the
lease is terminated). The motel or hotel shall be constructed and maintained as
a full-service quality facility similar to hotels and motels operated under
nationally-known franchises which charge the same rates as Subtenant. Subtenant
shall agree to keep the hotel in good condition and repair, excepting ordinary
wear and tear, and such covenant shall be enforceable by Lessor. Subtenant and
Lessee shall share parking availability on the Premises as agreed in the
Sublease. In the event that this Lease is terminated for any reason, Lessor
agrees not to disturb, terminate or alter in any manner the tenancy of the
Subtenant under the Sublease, so long as the Subtenant attorns to the Lessor.
Upon Subtenant agreeing to such attornment, Subtenant’s tenancy shall not be
disturbed so long as it complies with all the terms and conditions of the
Sublease; provided that the

 

4

--------------------------------------------------------------------------------


 

Subtenant’s rent payable to Lessor in such event shall be $6,250.00 per month,
increased annually from the date hereof by a percentage equal to the increase,
if any, in the Consumer Price Index, All Urban Consumers, or the sum actually
due under the Sublease, whichever is greater. Subtenant shall have the right to
grant a mortgage on, or assign under a deed of trust, all of the Subtenant’s
sublease interest in the Subparcel upon the terms and conditions contained in
Section 12.

 

5.4. At Lessee’s request and expense, Lessor shall fully cooperate in a
subdivision of the Premises to make a separate parcel for the hotel.

 

5.5. The Lessee hereby covenants that the Sublease shall not contain any
provision which will restrict or prohibit the conduct of a gaming operation by
Lessee (or Lessor if the Lease if terminated) on the Premises.

 

Section 6. Sewer, Utilities and Access.

 

Lessee shall solely be responsible for all utility services used or consumed by
Lessee on the Premises and such utility services shall be in the name of Lessee
and Lessee shall solely be liable for the payment of all utility services it
receives. Lessee shall also be responsible for utilities consumed in order to
provide reasonable security systems for the existing buildings located on the
Premises. Lessor agrees to cooperate with Lessee in obtaining any and all
utility services. Lessor agrees not to at any time interfere with the right of
Lessee and its employees, agents, customers and invitees to have full and
complete access to the Premises.

 

Section 7. Taxes.

 

Lessor shall pay the 1994 ad valorem taxes on said property which amount shall
be the base ad valorem tax amount. Lessee shall be responsible for the ad
valorem taxes on the Premises for 1995 and thereafter during the term of the
Lease. Lessee shall be entitled to a credit against the Base Rent and/or Base
Percentage Rent each year equal to the base ad valorem tax amount of $2,634.33.

 

Section 8. Insurance.

 

Lessee shall carry fire and all risk insurance covering the improvements located
on the Premises for not less than the cost of construction which insurance shall
be issued by a reliable insurance company, and Lessor shall be named as an
additional loss payee to the extent of its interest in any improvements. Lessee
shall obtain liability insurance in the amount of $1,000,000.00 for each
accident or occurrence on the Premises (with umbrella coverage with limits of
not less than $10,000,000.00) and $50,000.00 for property damage, and Lessor
shall be named as an additional insured under such policies.

 

5

--------------------------------------------------------------------------------


 

Lessee shall furnish to Lessor copies of all insurance policies required to be
maintained by Lessee hereunder or under the rules of the State Gaming
Commission.

 

Section 9. Condemnation.

 

This Lease Agreement shall terminate in the event of a total condemnation of the
Premises by a government agency. Partial condemnation of Premises shall only
terminate the Lease Agreement at the option of the Lessee, but if Lessee elects
to continue this Lease Agreement, Lessee shall be entitled to a partial
abatement of rent proportionate to the loss of the use of Premises suffered by
Lessee. All compensation awarded for any taking of the Premises or any interest
thereon shall be shared by Lessor and Lessee as follows: (i) Lessor shall be
entitled to receive such portion of the award as shall represent compensation
for vacant land and, if they are still located thereon at such time, any
compensation awarded for the two buildings and any other improvements which
currently exist on the Premises; (ii) Lessee shall be entitled to the portion of
the award for the then fair market value of the improvements made by Lessee, the
fair market value of Lessee’s leasehold interest, and any award for the damage
or loss of Lessee’s business.

 

Section 10. Warranty of Title.

 

Lessor covenants that Lessor owns the Premises in fee simple and has full right
to make and enter into this Lease that Lessee shall have quiet and peaceable
possession of the Premises during the term of this Lease Agreement and any
renewals thereof. Lessor shall obtain a nondisturbance agreement from any person
or entity holding a mortgage or deed of trust on the Premises for the benefit of
Lessee in form reasonably acceptable to Lessee, in exchange for which Lessee
shall agree to attorn to such mortgagee.

 

Section 11. Government Approval.

 

Lessor, at Lessee’s sole cost and expense, shall assist in obtaining all
government approvals, including Zoning, Levee Board, Corps of Engineers and City
of Greenville in order for Lessee to conduct gaming operations and the other
business operations contemplated herein on the Premises. Lessor agrees to
cooperate fully with Lessee in obtaining any and all governmental approvals for
Lessee to conduct its gaming operations and other business operations on the
Premises.

 

Section 12. Encumbrances of Lessee’s Leasehold Interest.

 

12.1. On one or more occasions without Lessor’s consent, Lessee and/or Subtenant
may mortgage, grant a deed of trust or otherwise encumber Lessee’s or
Subtenant’s leasehold estate in the Premises under one or more leasehold
mortgages or deeds of trust and assign this Lease as security; provided that

 

6

--------------------------------------------------------------------------------


 

the proceeds of the initial mortgage granted by Lessee with respect to the
Premises must be used exclusively to improve the Premises and the initial
mortgage granted by Subtenant with respect to the Subparcel must be used
exclusively to improve the Subparcel. The proceeds from any refinancing of such
mortgages may be used by Lessee or Subtenant for any purpose. For purposes of
this Section 12, the term “mortgages” includes deeds of trust, and the term
“leasehold mortgagee” shall mean the beneficiary of a deed of trust or mortgage
with respect to the Lease and/or the Sublease.

 

12.2. If Lessee mortgages its leasehold estate in the Premises or Subtenant
mortgages its subleasehold estate in the Premises, Lessee shall give Lessor
notice of such mortgage within thirty (30) days after the mortgage is executed
and such notice shall include the name and address of the mortgagee. Lessor
shall promptly upon notice of the communication purporting to constitute the
notice acknowledge by an instrument in recordable form receipt of such
communication as constituting the notice required herein.

 

12.3. Lessor upon providing Lessee with any notice of default under this Lease,
termination of this Lease or matter on which Lessor may predicate or claim a
default shall at the same time provide copies of such notice to every leasehold
mortgagee of which Lessor has been given written notice. No such notice shall
have been deemed to be duly given unless a copy thereof has been provided to
every leasehold mortgagee of which Lessor has been given written notice. After
such notice has been given to a leasehold mortgagee, such leasehold mortgagee
shall have the same period after receiving such notice for remedying any default
or causing the same to be remedied as is given Lessee under the Lease.

 

12.4. Any provision contained in this Lease to the contrary notwithstanding, if
any default shall occur which entitles Lessor to terminate this Lease, Lessor
shall have no right to terminate this Lease unless following the expiration of
the period of time given Lessee to cure such default Lessor shall notify every
leasehold mortgagee of Lessor’s intent to so terminate at least thirty (30) days
in advance of the proposed effective date of such termination if such default is
capable of being cured by the payment of money and at least forty-five (45) days
in advance of the proposed effective date of termination if such default is not
capable of being cured by payment of money. The provisions of Subsection 12.6
below shall apply if during such thirty or forty-five day termination notice
period any leasehold mortgagee shall (1) notify Lessor of such leasehold
mortgagee’s desire that the Lease not terminate; (2) pay or cause to be paid all
Base Rent, Base Percentage Rent, Secondary Percentage Rent or other payments
then due or in arrears as specified in the termination notice to such leasehold
mortgagee and which may become due during the thirty or forty-five day period;
and (3) comply or in good faith, with reasonable

 

7

--------------------------------------------------------------------------------


 

diligence and continuity, commence to comply with all nonmonetary requirements
of this Lease when in default and reasonably susceptible of being complied with
by such leasehold mortgagee, provided however, that such leasehold mortgagee
shall not be required to cure or commence to cure any default consisting of
Lessee’s failure to satisfy and discharge any lien, charge or encumbrance
against the Lessee’s interest in the Lease or the Premises junior in priority to
the lien of the mortgage held by such leasehold mortgagee.

 

12.5. If Lessor shall terminate this Lease by reason of any default of Lessee,
and the leasehold mortgagee shall proceed in the manner provided for by
Subsection 12.4 of this section, the specified date of termination of the Lease
as fixed by Lessor in its termination notice shall be extended for a period of
six (6) months provided that such leasehold mortgagee shall, during such six
(6) month period: (1) pay or cause to be paid the Base Rent, Base Percentage
Rent, Secondary Percentage Rent and other monetary obligations attendant under
this Lease (including without limitation the payment of premiums for the
insurance required under Section 8, below) as the same become due and continue
its good faith efforts to perform all of Lessee’s obligations under this Lease
excepting (A) obligations of Lessee to satisfy or otherwise discharge any lien,
charge or encumbrance against Lessee’s interest in this Lease or the Premises
junior in priority to the lien on the mortgage held by leasehold mortgagee and
(B) nonmonetary obligations then in default and not reasonably susceptible to
being cured by leasehold mortgagee, and (2) if not enjoined or stayed, take
steps to acquire or sell Lessee’s interest in this Lease by foreclosure of the
leasehold mortgage or other appropriate means and prosecute the same to
completion with due diligence.

 

12.6. If at the end of such six (6) month period such leasehold mortgagee is
complying with Subsection 12.5 this Lease shall not then terminate and the term
for completion of such leasehold mortgagee of its proceedings to foreclose its
mortgage shall continue as long as such leasehold mortgagee is enjoined or
stayed from foreclosing and thereafter so long as such leasehold mortgagee
proceeds to complete steps to acquire or sell Lessee’s interest in this Lease by
foreclosure of the leasehold mortgage or upon other appropriate means by
reasonable diligence and continuity. Nothing in this subsection however shall be
construed to extend the Lease beyond the original Term thereof as extended by a
renewal option properly exercised by Lessee or leasehold mortgagee nor to
require leasehold mortgagee to continue such foreclosure proceedings after the
default has been cured. If the default shall be cured and the leasehold
mortgagee shall discontinue foreclosure proceedings, this Lease shall continue
in full force and effect as if Lessee had not defaulted under the Lease.

 

8

--------------------------------------------------------------------------------


 

12.7. If the leasehold mortgagee is complying with Subsection 12.5, upon the
acquisition of Lessee’s estate herein by such leasehold mortgagee or its
designee or any purchaser at a foreclosure sale or otherwise this Lease shall
continue in full force and effect as if Lessee had not defaulted under this
Lease.

 

12.8. For purposes of this Lease the making of a leasehold mortgage shall not be
deemed to constitute an assignment or transfer of this Lease nor shall any
leasehold mortgagee, as such, be deemed to be an assignee or transferee of this
Lease. Furthermore, the making of a leasehold mortgage shall not be deemed to
require such leasehold mortgagee, as such, to assume the performance of any of
the terms, covenants or conditions on the part of the Lessee to be performed
hereunder, but the purchaser at any sale of this Lease in any proceedings for
the foreclosure of any leasehold mortgage or the assignee or transferee of this
Lease under any instrument of assignment or transfer in lieu of foreclosure of
any leasehold mortgage shall be deemed to be an assignee or transferee and shall
be deemed to have agreed to perform all the terms, covenants and conditions on
the part of the Lessee to be performed hereunder from and after the date of such
purchase and assignment but only so long as such purchaser or assignee is the
owner of the leasehold estate.

 

12.9. Any leasehold mortgagee or other acquirer of the leasehold estate of
Lessee pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings may, upon acquiring Lessee’s leasehold estate, without further
consent of Lessor, sell and assign the leasehold estate on such terms and to
such persons and organizations as are acceptable to such mortgagee or acquirer
and thereafter be relieved of all obligations under this Lease; provided that
such assignee delivers to Lessor its written agreement to be bound by all the
provisions of this Lease and such assignee has a “Net Worth” equal to or in
excess of Lessee’s as of the date that Lessee commences gaming operations
increased by a percentage equal to the increase, if any, in the Consumer Price
Index, All Urban Consumers, for the period between the date hereof and the date
of the proposed transfer. The term “Net Worth” shall mean the excess of assets
over liabilities as shown on an entity’s balance sheet prepared in accordance
with sound accounting principles.

 

12.10. Notwithstanding any other provision of this Lease, any sale of this Lease
in any proceeding for the foreclosure or any leasehold mortgage or assignment or
transfer of this Lease in lieu of foreclosure of any leasehold mortgage shall be
deemed to be a permitted transfer or assignment of this Lease and Lessor hereby
consents to such assignment and transfer. Lessor agrees to execute such
additional documents, agreements and instruments as may reasonably be required
to encourage or facilitate a leasehold mortgage.

 

9

--------------------------------------------------------------------------------


 

Section 13. Improvements.

 

Upon expiration or termination of this Lease, all improvements to the Premises
(including site improvements, buildings, and non-trade fixtures) shall remain
with the Premises and become the property of the Lessor except equipment
(including without limitation gaming equipment), furniture and furnishings,
trade fixtures and any vessel, boat or barge (including without limitation any
dam, supporting structure or moorings to the extent Lessee desires to remove
such items), all of which shall remain the property of Lessee and may be removed
by Lessee. Upon removal of such property, Lessee shall repair any damage to the
Premises caused by the removal. If Lessee desires to use the existing structures
on the Premises, the Lessee shall have the right to make alterations,
improvements and changes to the structures now located on said Premises as
provided in Section 2.2. All alterations, improvements and changes or additions
or fixtures of a permanent nature made to any such structures shall be the
property of Lessor and Lessee shall only have a leasehold interest therein;
provided, however, Lessee may at any time remove from the Premises any
alteration, improvement, change or addition, including fixtures, if such removal
may be made without damage to the structure or to the Premises. Lessee shall
raze and remove the office building and shop building located on the Premises as
part of its site preparation, and prior to such removal Lessee shall pay to
Lessor $112,500 for the office building and $250,000 for the shop building.
Lessor shall have reasonable access to the Premises to remove the overhead
gantry crane and fixtures owned by Lessor and located on the Premises.

 

Section 14. Sheriff’s Use.

 

Lessor and Lessee hereby consent to the use of the shop building on the Premises
by the Washington County Sheriff’s Rescue Unit until such time as Lessee needs
use of this part of the Premises. Attached as Exhibit “B” is a letter dated
July 6, 1994, from the Washington County Sheriff’s Department setting forth the
terms and conditions of the use of the property by the rescue unit. This letter
is incorporated for all purposes herein. Lessee agrees to give seven (7) days
notice to vacate the Premises to the rescue unit at such time as Lessee needs
possession of this portion of the Premises.

 

Section 15. Licenses.

 

15.1. Both Lessor and Lessee shall use their best efforts to secure the
necessary approval and licenses for Lessee to operate a gaming facility at the
Premises, including approvals and licenses from the Army Corps of Engineers and
local building authorities. If Lessor is not approved by the Gaming Commission
and Lessor does not obtain such approval at its sole expense within ninety
(90) days of such disapproval by the Gaming Commission, then Lessee shall have
the option to immediately

 

10

--------------------------------------------------------------------------------


 

terminate this Lease and no rent shall be due for the period following the
Gaming Commissions initial disapproval. If Lessee fails to obtain the approval
of the Gaming Commission for operation of a casino/gaming facility, Lessee at
its option may terminate this Lease by giving thirty (30) days prior written
notice of termination to Lessor.

 

15.2. Lessee represents to Lessor that Lessee will use due diligence to secure
site approval from the State Gaming Commission together with its permit to
improve and utilize the property for gaming purposes from the Corp of Engineers.

 

15.3. Lessee shall commence substantial improvements to the Premises within
sixty (60) days after it receives a 404 permit from the Army Corps of Engineers
and necessary building permits from local authorities with respect to the
development of the Premises. Lessee shall make improvements to the Premises
costing in excess of $1,000,000.00 within twelve (12) months after Lessee
secures such permit. For these purposes, the cost of improvements shall include
the cost of any hotel built on the Premises by Lessee, Subtenant, or any
sublessee.

 

Section 16. Waiver.

 

The waiver by Lessor of, or the failure of Lessor to take action with respect
to, any breach of any term, covenant, or condition contained in this Lease
Agreement shall not be deemed to be a waiver of such term, covenant, or
condition, or subsequent breach of the same, or any other term, covenant, or
condition contained in this Lease Agreement.

 

Section 17. Effect of Lessee’s Holding Over.

 

Any holding over after the expiration of the term of this Lease Agreement, with
the consent of Lessor, shall be construed to be a tenancy from year-to-year, at
the same Base Rental, Base Percentage Rent and Secondary Percentage Rent or
Percentage Rent as required to be paid by Lessee for the period immediately
prior to the expiration of the term of this Lease Agreement, and shall otherwise
be on the terms and conditions specified in this Lease Agreement, so far as
applicable.

 

Section 18. Parties Bound.

 

The covenants and conditions contained in this Lease Agreement shall, subject to
the provisions as to assignment, transfer, and subletting, apply to and bind the
successors and assigns of all of the parties to the Lease Agreement.

 

Section 19. Time of the Essence.

 

Time is of the essence of this Lease Agreement, and of each and every covenant,
term, condition, and provision of this Lease Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 20. Section Captions.

 

The captions appearing under the section number designations of this Lease
Agreement are for convenience only and are not a part of this Lease Agreement
and do not in any way limit or amplify the terms and provisions of this Lease
Agreement.

 

Section 21. Governing Law.

 

It is agreed that this Lease Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Mississippi including but
not limited to the Mississippi Gaming Control Act.

 

Section 22. Entire Agreement.

 

This Lease Agreement shall constitute the entire agreement between the parties.
Any prior understanding or representation of any kind preceding the date of this
Lease Agreement shall not be binding upon either party except to the extent
incorporated in this Agreement.

 

Section 23. Modification of Agreement.

 

Any modification of this Lease Agreement or additional obligation assumed by
either party in connection with this Lease Agreement shall be binding only if
evidenced in a writing signed by each party or an authorized representative of
each party.

 

Section 24. Additional Documents.

 

The parties agree to execute whatever papers and documents may be necessary to
effectuate the terms of this Lease Agreement. At the request of Lessee, Lessor
shall execute an estoppel certificate from time to time in a form reasonably
satisfactory to Lessee.

 

Section 25. Notice.

 

Any notice due hereunder shall be deemed sufficient notice if mailed, postage
prepaid, United States Mail, to Lessor or to Lessee at the following addresses
or such other addresses as they may designate:

 

If to Lessor:

 

Mr. D. John Nichols

 

 

Greenville Marine Corporation

 

 

Post Office Box 539

 

 

Greenville, Mississippi 38702-0539

 

 

 

With a copy to:

 

L. Carl Hagwood

 

 

Campbell, DeLong, Hagwood & Wade

 

 

Post Office Box 1856

 

 

Greenville, Mississippi 38702-1856

 

12

--------------------------------------------------------------------------------


 

If to Lessee:

 

Rainbow Entertainment, Inc.

 

 

5175 Elmore Road, Suite 3

 

 

Memphis, Tennessee 38134

 

 

 

With a copy to:

 

Wimar Tahoe Corporation

 

 

(proposed subtenant)

 

 

207 Grandview Drive

 

 

Ft. Mitchell, KY 41017

 

 

Attn: William C. Beegle, Vice

 

 

President

 

Section 26. Default.

 

Any one or more of the following events shall constitute an “Event of Default”:

 

26.1. Failure of the Lessee to make payments of Base Rent, Percentage Base Rent,
or Secondary Percentage Rent when due hereunder and the expiration of seven
(7) days after Lessee receives written notice from Lessor of such nonpayment.

 

26.2. A vacation or abandonment of the Premises after gaming operations have
first commenced. Vacation or abandonment of the Premises shall include the
failure to occupy the Premises for a continuous period of sixty (60) days or
more whether or not Rent is paid.

 

26.3. The breach by Lessee of any of the covenants, conditions or provisions of
this Lease when such breach shall continue for a period of thirty (30) days
after Lessee shall have received written notice thereof from Lessor; provided
however, that if the nature of the Lessee’s noncompliance is such that more than
thirty (30) days are reasonably required for its cure then Lessee shall not be
deemed to be in default if Lessee commences such cure within said thirty (30)
day period and thereafter diligently pursues such cure to completion.

 

26.4. The making by Lessee of any general arrangement or general assignment for
the benefit of creditors, Lessee becoming a debtor as defined in 11 U.S.C.
Section 101 or any successor statute thereto (unless, in the case of a petition
filed against Lessee, the same is dismissed within sixty (60) days), or the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises when such is not discharged within
thirty (30) days.

 

Section 27. Remedies.

 

Upon any Event of Default, Lessor may at any time thereafter with thirty
(30) days prior written notice terminate Lessee’s right to possession of the
Premises in which case this Lease and the term thereof shall terminate and
Lessee shall immediately surrender possession of the Premises to Lessor. In such
event Lessor shall be entitled to recover from Lessee all damages

 

13

--------------------------------------------------------------------------------


 

incurred by Lessor by reason of Lessee’s default including but not limited to
the cost of recovering possession of the Premises, and the then present value of
the amount by which the unpaid Base Rent for the balance of the Term after the
time of such default exceeds the amount of rent that would be paid for the
Premises by a new tenant if reasonable efforts were used by Lessor to relet the
Premises. In no event shall Lessor have any lien or claim against Lessee’s
assets including without limitation any lien against or on any vessel, barge or
boat of Lessee.

 

Section 28. Amendment.

 

This Amended and Restated Lease Agreement amends and restates the Lease between
the parties in its entirety and renders void all previous leases, documents and
amendments between them. The failure of the Lessee to perform any duties or
obligations contained in the original Lease with Lessor, as amended, (including
but not limited to the failure of Lessee to pay Lessor $250,000.00 under
Section 10 of the Second Lease Amendment) shall not constitute a default or
breach of this Amended and Restated Lease Agreement.

 

Section 29. Environmental Matters.

 

29.1. Lessor hereby represents and warrants to Lessee that to the best of
Lessor’s knowledge no “Hazardous Substance” is located on the Premises.

 

29.2. Lessor hereby represents and warrants to Lessee that Lessor has not
released, generated, deposited, located or stored any Hazardous Substance on the
Premises.

 

29.3. For purposes of this Agreement the term “Hazardous Substance” means any
substance, material, pollutant or contaminant the use, disposal or storage of
which is regulated under any environmental law, statute, regulation, rule or
court decision.

 

Section 30. Memorandum of Lease.

 

Lessor and Lessee shall execute and record a Memorandum of this Lease in the
real estate records of the county in which the Premises are located.

 

IN WITNESS WHEREOF, each party to this Agreement has caused it to be executed as
of the date indicated above.

 

GREENVILLE MARINE CORPORATION

RAINBOW ENTERTAINMENT, INC.

 

 

 

 

 

BY:

/s/ D. John Nichols

 

BY:

/s/ Marvin Cato

 

D. John Nichols, President

 

 

Marvin Cato, President

 

14

--------------------------------------------------------------------------------


 

ALEXANDER ENGINEERING, P.A.
346 S. GAMWYN DRIVE, P.O. BOX 1281
GREENVILLE, MISSISSIPPI 38701
(601) 332-1655

 

DESCRIPTION:

 

Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe and the
Point of Beginning of the tract herein described; thence South 33 degrees 06
minutes 34 seconds West 434.39 feet; thence South 44 degrees 27 minutes 49
seconds West 143.39 feet to an iron pipe; thence South 50 degrees 28 minutes 46
seconds West 26.29 feet to an iron pipe; thence North 42 degrees 06 minutes 10
seconds West 126.60 feet to an iron pipe on the high bank of Lake Ferguson;
thence continuing North 42 degrees 06 minutes 10 seconds West 147 feet to the
mean low water mark of Lake Ferguson; thence meandering said low water mark the
following three calls: North 26 degrees 57 minutes 24 seconds East 630.66 feet;
North 33 degrees 06 minutes 34 seconds East 60.00 feet; North 37 degrees 34
minutes East 187.63 feet; thence South 42 degrees 06 minutes 10 seconds East 147
feet to an iron pipe on the high bank of Lake Ferguson; thence continuing South
42 degrees 06 minutes 10 seconds East 222.30 feet; thence South 33 degrees 06
minutes 34 seconds West 250.90 feet to the Point of Beginning, and being located
in Section 4, Township 18 North Range 8 West, Washington County, Mississippi.

 

I certify that I have made a survey of the lands shown hereon, and that the same
is true and correct to the best of my knowledge and belief.

 

/s/ G.E. Alexander

 

 [g52541la03i001.jpg]

G.E. Alexander, Jr., P.E., P.L.S.

 

February 10, 1995

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[g52541la03i002.jpg]

 

--------------------------------------------------------------------------------


 

STATE OF MISSISSIPPI

COUNTY OF WASHINGTON

 

This day personally appeared before me, the undersigned authority in and for the
State and County aforesaid, D. John Nichols, President of Mississippi Marine
Corporation, a Mississippi corporation, who acknowledged that for and on its
behalf, he signed, sealed and delivered the foregoing Amended and Restated Lease
Agreement on the day and year therein mentioned as its act and deed, being first
duly authorized so to do.

 

Given under my hand and official seal of office, this the 13th day of March,
1995.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

[ILLEGIBLE]

 

My Commission Expires: August 7, 1998

STATE OF MISSISSIPPI

COUNTY OF WASHINGTON

 

This day personally appeared before me, the undersigned authority in and for the
State and County aforesaid, Marvin Cato, President of Rainbow
Entertainment, Inc., who acknowledged that for and on its behalf, he signed,
sealed and delivered the foregoing Amended and Restated Lease Agreement on the
day and year therein mentioned as its act and deed, being first duly authorized
so to do.

 

Given under my hand and official seal of office, this the 13th day of March,
1995.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

[ILLEGIBLE]

My Commission Expires: August 7, 1998

 

--------------------------------------------------------------------------------